Citation Nr: 1823112	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  15-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand and finger disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right thumb disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.	

6.  Entitlement to service connection for a bilateral foot and toe disability.

7.  Entitlement to service connection for a bilateral arm disability.

8.  Entitlement to service connection for bilateral hearing loss.
	
9.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  
	

REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in July 2016, at which time it was remanded for further development.  The requested development was completed,   and the case has been returned to the Board for further appellate action.  

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hand/fingers, arm and leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A January 1963 rating decision denied service connection for a bilateral hand and finger disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

2.  Evidence received since the January 1963 rating decision does not relate to        an unestablished fact necessary to substantiate the Veteran's service connection claim for a bilateral hand and finger disability or raise a reasonable possibility of substantiating that claim.

3.  A January 1963 rating decision denied service connection for a right thumb disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

4.  Evidence received since the January 1963 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a right thumb disability or raise a reasonable possibility of substantiating that claim. 

5.  A January 1963 rating decision denied service connection for a right leg disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

6.  Evidence received since the January 1963 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection     claim for right leg disability.

7.  A January 1963 rating decision implicitly denied service connection for a left leg disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

8.  Evidence received since the January 1963 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection     claim for left leg disability.

9.  A January 2008 rating decision denied service connection for a bilateral knee disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

10.  Evidence received since the January 2008 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a bilateral knee disability or raise a reasonable possibility of substantiating that claim.

11.  The probative evidence of record does not contain a diagnosis of a foot and/or toe disability.

12.  A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's bilateral hearing loss is related to service.
	
13.  The probative evidence of record does not show a diagnosis of PTSD; a psychiatric disability was not shown in service or for many years thereafter; and   the most probative evidence is against a finding that a current psychiatric disability is related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for service connection for a bilateral hand and finger disability is not new and material, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

2.  Evidence submitted to reopen the claim for service connection for a right thumb disability is not new and material, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  Evidence submitted to reopen the claim for service connection for a right leg disability is new and material, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

4.  Evidence submitted to reopen the claim for service connection for a left leg disability is new and material, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

5.  Evidence submitted to reopen the claim for service connection for a bilateral knee disability is not new and material, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

6.  The criteria for establishing entitlement to service connection for a bilateral foot and toe disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
	
8.  The criteria for establishing entitlement to service connection for a psychiatric disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

I.  Reopening Previously Denied Claims

A final claim will be reopened if new and material evidence is presented. 38 U.S.C. § 5108.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior     final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board acknowledges that the Veteran's service personnel records do not  appear to have been associated with the claims file at the time of the prior rating decisions.  However, a review of those records reveals duplicate copies of service examinations already contained in service treatment records, but no other relevant evidence addressing any of his claimed disabilities.  Accordingly, consideration under 38 C.F.R. § 3.156(c) is not warranted.

      Bilateral Hand and Finger Disability

In November 1962, the Veteran filed a service connection claim for residuals          of frostbite in both hands, which was denied in a January 1963 rating decision.  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the January 1963 rating decision is final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2017).  

At the time of the January 1963 rating decision, the substantive evidence of record included the Veteran's service treatment records, a written statement from the Veteran indicating that he suffered from frostbite while serving in Korea, and a December 1962 VA examination report. The Veteran's claim was denied because service treatment records did not show an in-service injury to the hands.

Subsequent to the January 1963 rating decision, the substantive evidence of record includes service personnel records, post-service treatment records, additional written statements and testimony from the Veteran asserting that he was exposed to cold temperatures while serving in Korea and suffered from frostbite, and photographs   of the Veteran in Korea which show snow on the ground. 

The Veteran's written statements and testimony are cumulative of statements that were already in the record at the time of the January 1963 rating decision.  Thus,      it is not new evidence.  While the photographs are additional evidence of the Veteran's assertion that he was exposed to cold temperatures during service, they    do not relate to establishing that he sustained any injury to the hands as a result of such exposure and are merely cumulative.  Likewise, the Veteran's personnel records and post-service treatment records are merely cumulative and do not relate to establishing that the Veteran sustained an injury to his hands.  An October 2017 private treatment record notes that the Veteran reported suffering extreme cold conditions involving his hands during service, but that he did not have a diagnosed condition involving the hands.  The treatment provider further noted that he did not consider the Veteran's subjective hand complaints to be related to service.  As this evidence does not relate to establishing that the Veteran sustained any injury to his hands or raises a reasonable possibility of substantiating his claim, the Board finds that the new evidence is not material.  Therefore, the claim for service connection for a bilateral hand and finger disability is not reopened.  38 U.S.C. § 7105; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


Right Thumb Disability 

In November 1962, the Veteran filed a service connection claim for a right thumb disability, which was denied in a January 1963 rating decision.  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the January 1963 rating decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103. 

At the time of the January 1963 rating decision, the substantive evidence of record included the Veteran's service treatment records, a written statement from the Veteran indicating that he suffered from frostbite while serving in Korea, and a December 1962 VA examination report, which shows that the Veteran reported an old injury to his right thumb and stated that his right thumb sometimes bothered him.  X-rays of the right hand revealed no bone or joint pathology, and the Veteran was diagnosed with residuals of a right thumb injury.  The January 1963 rating decision indicates that the Veteran had a well-healed laceration to the right thumb, which was not considered disabling.  

Subsequent to the January 2008 rating decision, the substantive evidence of record includes service personnel records, updated post-service treatment records, written statements that he was exposed to cold temperatures while serving in Korea and suffered from frostbite, photographs of the Veteran in Korea which show snow on the ground, and testimony that he sustained an injury to his right thumb during service.  The Veteran's written statements and testimony are cumulative of information that was already in the record at the time of the January 1963 rating decision.  Thus, it is not new evidence.  The Veteran's service personnel records, post-service treatment records, and photographs do not relate to establishing that   the Veteran has a chronic right thumb disability or raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that the new evidence is not material, and the claim for service connection for a right thumb disability is not reopened.  38 U.S.C. § 7105; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.



	Right Leg Disability

In a January 1963 rating decision, service connection was denied for a right leg disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the January 1963 rating decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

At the time of the January 1963 rating decision, the substantive evidence of record included the Veteran's service treatment records, a written statement from the Veteran indicating that he suffered from frostbite while serving in Korea, and a December 1962 VA examination report, which shows a diagnosis of paresthesia of the right leg, which was probably postural.  The Board notes that the VA examiner appears to have inadvertently written "right" instead of "left" in the diagnosis section of the VA examination report, as the Veteran's November 1962 service connection claim was for a left leg disability, and he reported left leg symptoms during the December 1962 VA examination.  The January 1963 rating decision denied service connection for a right leg disability because service treatment records did not show an in-service event or injury.

Subsequent to the January 1963 rating decision, the Veteran submitted an October 2017 private treatment record in which his physician opined that the Veteran's bilateral hip arthritis and hip replacements were related to cold weather exposure during service.  As this new evidence relates to an unestablished fact necessary      to substantiate the Veteran's service connection claim for right leg disability, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117-120.  

Left Leg Disability 

In November 1962, the Veteran filed a claim for service connection for a left leg disability.  As noted above, the December 1962 VA examiner appears to have inadvertently written "right" instead of "left" in the diagnosis section of the VA examination report.  In the January 1963 rating decision, the RO noted that service treatment records showed no treatment for a left leg condition during service, but denied service connection for a right leg disability, as the VA examiner only provided a diagnosis pertaining to the right leg.  Although the rating decision 
did not expressly deny the Veteran's service connection claim for a left leg disability, the Board finds that the rating decision constitutes an implicit denial.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) (where a veteran files more than   one claim with the RO at the same time and the RO's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim,   the second claim is deemed denied, and the appeal period begins to run); see also Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) (holding that the key inquiry for whether an issue has been implicitly denied is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim).  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the January 1963 rating decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

At the time of the January 1963 rating decision, the substantive evidence of record included the Veteran's service treatment records, a written statement from the Veteran indicating that he suffered from frostbite while serving in Korea, and a December 1962 VA examination report.

As noted above, subsequent to the January 1963 rating decision, the Veteran submitted an October 2017 private treatment record in which his physician opined that the Veteran's bilateral hip arthritis and hip replacements were related to cold weather exposure during service.  As this new evidence relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for left leg disability, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117-120.  



Bilateral Knee Disability 

In August 2007, the Veteran filed a service connection claim for a bilateral knee disability, which was denied in a January 2008 rating decision.  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the January 2008 rating decision is final. See 38 U.S.C. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103. 

At the time of the January 2008 rating decision, the substantive evidence of     record included the Veteran's service treatment records; a written statement from the Veteran indicating that he suffered from frostbite while serving in Korea; a December 1962 VA examination report; post-service treatment records showing diagnoses of degenerative joint disease of the knees, for which the Veteran underwent knee surgery; and an August 2007 letter from Dr. Mixa indicating that that the Veteran's knee disabilities were due to exposure to cold weather while serving in Korea.  The Veteran's claim was denied because the probative evidence of record did not show that the Veteran's bilateral knee disabilities were incurred in or caused by service.  

Subsequent to the January 2008 rating decision, the substantive evidence of record includes service personnel records, updated post-service treatment records; written statements and testimony from the Veteran asserting that he was exposed to cold temperatures while serving in Korea and suffered from frostbite; photographs of   the Veteran in Korea which show snow on the ground; a December 2014 private treatment record from Dr. Mixa, which notes, "cold weather while stationed in Korea caused knee arthritis per patient history;" and an October 2017 private treatment record from Dr. Mixa indicating that he considered the Veteran's bilateral knee disabilities to be related to cold weather exposure during service.  The Board finds that the written statements and testimony from the Veteran are cumulative of statements that were already in the record at the time of the January 2008 rating decision.  Likewise, the notations in Dr. Mixas's December 2014 and October 2017 private treatment records are cumulative of the content of his August 2007 letter, which was already of record at the time of the January 2008 rating decision.  Thus, it is not new evidence.  The Veteran's service personnel records, updated treatment records, and photographs do not relate to establishing that a bilateral knee disability is related to service or raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that the new evidence is not material, and the claim for service connection for a bilateral knee disability is not reopened.  38 U.S.C. § 7105; 38 C.F.R. § 3.156; Shade v, 24 Vet. App. at 117.


II.  Service Connection Claims

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably         be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in         § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including psychoses and sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

      Bilateral Foot and Toe Disability

The Veteran asserts that a bilateral foot and toe disability was caused by cold weather injuries he sustained during service while on patrol in Korea. In support      of this, he submitted photographs of himself in Korea, which show snow on the ground.  During the October 2017 Board hearing, the Veteran testified that on one occasion, someone forgot to pick him and another soldier up at a rendezvous point after an overnight patrol shift.  He stated that they started their shift at midnight and were scheduled to be picked up at 4:00 a.m.; however, their ride did not arrive to pick them up until after 6:00 a.m.  The Veteran testified that upon returning to the barracks, he saw a medic who gave him salve to put on his arms.  

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran has a current diagnosis of a bilateral foot and/or toe disability.

Service treatment records show no complaints of or treatment for cold weather injuries during service.  However, in May 1962, the Veteran reported soreness and calluses on both feet, which were probably due to flat feet.  The treatment provider prescribed foot soaks and arch inserts.  A June 1962 report of medical examination shows that the Veteran's feet were normal upon his discharge from active duty.     On an August 1962 report of medical history, the Veteran denied any foot trouble, neuritis, paralysis, lameness, arthritis or rheumatism, or bone, joint, or other deformity.  During a December 1962 VA examination, the Veteran reported moderate numbness in his left leg from the mid-calf down and in both feet and      toes on both sides.  X-rays of the left foot revealed no bone or joint pathology.      The examiner diagnosed the Veteran with paresthesia, which was probably   postural.  

Thereafter, a review of the Veteran's VA and private treatment records reveals no diagnosis of a foot and/or toe disability.  An October 2017 private treatment record shows that the Veteran reported chronic pain in his feet and hands; however, the treatment provider was unable to identify any significant orthopedic condition.   The treatment provider noted that there was no documentation of any injuries of the lower extremities involving the feet during service; therefore, he did not consider the Veteran's subjective foot complaints to be related to service.  

Although the Veteran believes that he has a bilateral foot and/or toe disability, as       a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of foot and toe disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the diagnosis   of a current foot and/or toe disability is not competent medical evidence.  The Board finds the conclusion of his treatment provider to be more probative.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be     no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current diagnosis of a bilateral foot and/or toe disability.  As the there is no medical evidence of a current disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for a foot and/or toe disability is denied.

      Bilateral Hearing Loss

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by in-service noise exposure.  Service personal records show that the Veteran's military occupational specialty was a heavy weapons infantryman, which carries a high probability of noise exposure.

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran's current hearing loss is related to service.  

Service treatment records show no complaints of or treatment for hearing loss during service.  A June 1962 report of medical examination shows that the Veteran did not have a hearing loss disability upon his discharge from active duty.  During    a December 1962 VA examination conducted pursuant to a service connection claim for an ear disability, the Veteran denied any symptoms of hearing loss, and    an audiogram revealed normal hearing.  Thereafter, the record shows no complaints of or treatment for hearing loss until approximately April 2010, at which time a private treatment record shows that the Veteran reported a history of hearing loss.  

Although the Veteran testified during the October 2017 Board hearing that he first noticed symptoms of hearing loss about five to ten years after service, a June 2011  VA treatment record shows that the Veteran related the onset of his hearing loss to five years earlier, i.e. approximately 2006. The Board finds the Veteran's statements made for purposes of seeking treatment to be significantly more credible and persuasive  than statements made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

The Veteran underwent a VA examination in February 2013, and audiometric testing revealed a diagnosis of bilateral hearing loss in the frequency range of 500   to 4000 Hertz.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service.  In support of this, the examiner noted that the Veteran's hearing was normal upon his discharge from active duty, and a 2011 VA treatment record shows that the Veteran related the onset of his hearing loss       to five years earlier.  Citing a study published by the Institute of Medicine, the examiner explained that based on current knowledge of cochlear physiology, there is no scientific evidence for the existence of delayed onset noise-induced hearing loss.  There is no competent opinion to the contrary.  

Although the Veteran believes that his hearing loss is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau, 492 F.3d at 1377.  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his current hearing loss is not competent medical evidence.  

      Psychiatric Disability

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If        the evidence establishes that a veteran engaged in combat with the enemy and      the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's   service and there is no clear and convincing evidence to the contrary. 38 C.F.R.            § 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.  Id.

The Veteran seeks service connection for a psychiatric disability, which he asserts was caused by events that occurred while serving in Korea from June 1960 to July 1961.  In a February 2013 stressor statement, the Veteran indicated that being on patrol in Korea was "very stressful running, shooting, screaming, temperature[s] 20 [degrees] below zero," and that someone forgot to pick him up, which resulted in cold weather injuries to his toes, legs, knees, hands, and arms.  During the October 2017 Board hearing, the Veteran testified that it was very dark while he was on patrol at night, and he feared for his life.  He also testified that he was shot at, and he returned fire.  

VA attempted to verify the Veteran's claimed in-service stressors.  In a March 2013 letter, VA advised the Veteran that the information provided in his February 2013 statement did not contain sufficient information to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the claimed stressors.  However, the Veteran did not provide any more specific information.  In April 2013, VA issued a formal finding of a lack of information required to verify the Veteran's claimed stressors, which indicates that service treatment records did not show any treatment for or a diagnosis of a psychiatric disorder during service; personnel records showed that he served during a period of peacetime; and there was no evidence that he engaged in combat with the enemy.  Indeed, the Veteran told an October 2012 VA mental health treatment provider that he did not engage    in combat.  Although the Veteran reported engaging in "significant combat" in January 2015, the Board finds the statements made prior to the denial of his service connection claim to be significantly more credible and probative. See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337. 

Upon review of the record, the Board finds that the evidence of record does not show a diagnosis of PTSD meeting the criteria set forth in 38 C.F.R. §§ 3.304(f) and 4.125.  
 
An October 2012 VA mental health treatment record shows that with respect to the Veteran's military history, he denied participating in combat, but noted that "there were times when we would shoot at them and they would shoot at us" and reported exposure to cold weather while on patrol in Korea.  The Veteran was diagnosed with generalized anxiety disorder with mild agoraphobia. The treatment provider did not diagnose the Veteran with PTSD or indicate that his description of his military history was adequate to support a diagnosis of PTSD.  See 38 C.F.R.            § 3.304(f)(3).  In January 2015, another VA mental health treatment provider diagnosed the Veteran with a panic disorder with agoraphobia.  It was noted that other than having a few nightmares upon returning from Korea, the Veteran did not endorse any other symptoms consistent with PTSD.  PTSD screens performed in December 2016 and January 2017 were negative.  As the medical evidence of record does not show a diagnosis of PTSD meeting the criteria set forth in 38   C.F.R. §§ 3.304(f) and 4.125, service connection for PTSD is not warranted.  

With respect to any other diagnosed psychiatric disorder, including anxiety disorder, panic disorder, agoraphobia, and/or claustrophobia, the Board finds that service connection is also not warranted for these disabilities.  

Although the Veteran claims to have experienced continued symptoms of anxiety, panic attacks, and agoraphobia ever since he returned from Korea, the Board finds that his statements are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with    other evidence of record).  Service treatment records show no treatment for any psychiatric symptoms during service.  A June 1962 report of medical examination indicates that the Veteran was psychiatrically normal upon his discharge from active.  An August 1962 report of medical history, which was completed a little over a year after returning from Korea, the Veteran denied any depression or excessive worry, nervous trouble of any sort, frequent or terrifying nightmares,         or frequent trouble sleeping.  Furthermore, a December 1962 VA examination report indicates that the Veteran showed no tendency toward neurotic or psychotic behavior approximately a year-and-a-half after returning from Korea. Thereafter, the record shows no treatment for or diagnosis of a psychiatric disorder until approximately April 2010, when the Veteran reported a history of anxiety, agoraphobia, and claustrophobia on a new patient questionnaire.  The Board        finds the contemporaneous medical evidence to be significantly more credible     and probative than statements made for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337. 

As noted above, an October 2012 VA mental health treatment provider diagnosed the Veteran with generalized anxiety disorder with mild agoraphobia, but did not link either psychiatric disorder to the Veteran's military service.  

The Board has reviewed and considered a January 2015 VA treatment record showing that the Veteran was diagnosed with panic disorder with agoraphobia, which the treatment provider opined "may have had its etiology in the trauma he suffered in Korea."  However, the Board assigns no probative value to this opinion, as it is     based on the Veteran's report of engaging in "significant combat" in Korea and experiencing panic attacks as soon as he returned from Korea, both of which the Board has already found lack credibility.  See Reonal v. Brown, 5 Vet. App. 458,     461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Moreover, "[a]n opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of the stressor."  Cohen, 10 Vet. App. at 145 

The Board acknowledges that the Veteran has not received a VA examination pursuant to his service connection claim for a psychiatric disorder.  However, there is no competent and credible evidence of the Veteran being diagnosed with or treated for any psychiatric symptoms during service of for many years thereafter.  Therefore, the Board finds that a VA examination is not warranted. See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Although the Veteran believes that a current psychiatric disorder that is related          to service, the etiology of psychiatric disorders is not a matter capable of lay observation and requires medical expertise to determine. See Jandreau, 492 F.3d      at 1376-77. Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is not a competent medical opinion.

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

New and material evidence has not been received, the claim for service connection for a bilateral hand and finger disability is not reopened, and the appeal is denied.

New and material evidence has not been received, the claim for service connection for a right thumb disability is not reopened, and the appeal is denied.

New and material evidence having been received, the claim for service connection for a right leg disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left leg disability is reopened, and to this extent only, the appeal is granted.

New and material evidence has not been received, the claim for service connection for a bilateral knee disability is not reopened, and the appeal is denied.

Service connection for a bilateral foot and/or toe disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disability, including PTSD, is denied.


REMAND

VA has not obtained a medical opinion pursuant to the Veteran's service connection claims for bilateral arm and leg disabilities.  As noted above, the Veteran asserts that he was exposed to cold weather during service and submitted photographs to support his claim.  In October 2017, he submitted an opinion from a private treatment provider who opined that the Veteran's arthritis of the hips and right shoulder and bursitis of both shoulders were related to cold weather exposure during service.  As such, the Board finds that the low threshold of the McLendon standard has been met in this instance, and therefore, a VA medical opinion should be obtained with respect to the Veteran's service connection claims for bilateral arm and leg disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records dating. If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to an appropriate VA examiner     to obtain an opinion with respect to the Veteran's claim for service connection for left and right leg disabilities.    If an examination is deemed necessary to respond to the questions presented, one should be scheduled.

After a review of the claims file, the examiner should answer the following:

a.  Is it at least as likely as not (50 percent probability or greater) that a bilateral leg disability, including arthritis of the hips, was incurred in or caused by service, to include exposure to cold weather while serving on patrol in Korea?  Please explain why or why not.

b.  Is it at least as likely as not (50 percent probability or greater) that a bilateral arm disability, including bursitis and arthritis of the shoulders, was incurred in or caused by service, to include exposure to cold weather while serving on patrol in Korea?  Please explain why or why not.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for service connection for bilateral arm and leg disabilities should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished      a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


